EXHIBIT SECTION CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with theAnnual Report of uVuMobile, Inc. (the “Company”) on Form 10-K/A for the year ended December 31, 2007 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Scott Hughes, certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to the best of my knowledge and belief: (a) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (b) The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. Date:November 25, 2008 By: /s/ Scott Hughes Scott Hughes President and Chief Executive Officer
